[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS
                                                       FILED
                     FOR THE ELEVENTH CIRCUIT
                                              U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            DECEMBER 13, 2011
                             No. 10-12030                      JOHN LEY
                         Non-Argument Calendar                  CLERK
                       ________________________

      D.C. Docket Nos. 8:03-cr-00099-RAL-1, 8:10-cv-00062-RAL-EAJ



CHRISTOPHER E. GOODLOE,

                                           lllllllllllllllllllllPetitioner - Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                      lllllllllllllllllllllDefendant - Appellee.
                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (December 13, 2011)

Before PRYOR, MARTIN and FAY, Circuit Judges.

PER CURIAM:
      Christopher E. Goodloe, a federal prisoner serving a 120-month sentence for

possessing crack cocaine with intent to distribute, in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(B), has filed a first-time 28 U.S.C. § 2255 motion to vacate

his sentence.

      When Goodloe was sentenced in 2003, his career offender status was based

on two prior Florida convictions, including a 2002 escape conviction under Fla.

Stat. § 944.40. At sentencing, the district court concluded that the escape

conviction was a “crime of violence” under U.S.S.G. § 4B1.1. Goodloe did not

appeal from his conviction or sentence, because he had already waived his right to

challenge his sentence directly or collaterally in a plea agreement.1 In 2010,

Goodloe filed a § 2255 motion, in which he argued that, based on Chambers v.

United States, 555 U.S. 122, 129 S. Ct. 687 (2009), his prior conviction for escape

was not a crime of violence. The Government opposed the motion. The district

court denied Goodloe’s motion on the merits, concluding that his conviction for

escape remained a crime of violence under § 4B1.1.

      In a § 2255 proceeding, we review questions of law de novo and factual

findings for clear error. Lynn v. United States, 365 F.3d 1225, 1232 (11th Cir.



      1
          The Government has not relied on the appeal waiver to oppose Goodloe's § 2255
motion.

                                              2
2004). While the scope of review in a § 2255 appeal is limited to issues specified

in the certificate of appealability (“COA”), we read the COA to encompass

procedural issues that must be resolved before we can reach the merits of the

underlying claim. McCoy v. United States, 266 F.3d 1245, 1248 n. 2 (11th Cir.

2001).

      Although the district court denied Goodloe’s § 2255 motion on the merits,

we need not address whether an escape conviction under § 944.40 constitutes a

violent crime, because Goodloe procedurally defaulted his claim by failing to

challenge his sentence on direct appeal. McCoy, 266 F.3d at 1258. To circumvent

the procedural bar, Goodloe argues that he was actually innocent of, and suffered a

deprivation of due process as a result of, his enhanced sentence under § 4B1.1.

However, in a recent decision, McKay v. United States, 657 F.3d 1190, 1196 (11th

Cir. 2011), a panel of this Court foreclosed Goodloe’s argument. Like Goodloe,

the petitioner in McKay did not challenge his career offender status on direct

appeal. Id. at 1192. Following a change in this Circuit’s law, which reclassified

one of the petitioner’s prior convictions from a violent to a nonviolent crime, the

petitioner in McKay filed a § 2255 motion claiming actual innocence and

constitutional violation with regard to his enhanced sentence. Id. at 1194–95. The

McKay panel denied the motion as procedurally barred. It reasoned that under

                                          3
Bousley v. United States, 523 U.S. 614, 623, 118 S. Ct. 1604, 1611 (1998), the

actual innocence exception requires factual innocence, not mere legal innocence,

and enhanced sentencing is a matter of legal, not factual, innocence. McKay, 657

F.3d at 1197–98. We hold that the facts in this case are indistinguishable from the

facts in McKay and, therefore, deny Goodloe’s § 2255 motion as procedurally

barred.

      AFFIRMED.




                                         4